ARNOLD, Judge.
N.C. Gen. Stat. § 126-36 in pertinent part provides:
“Any State employee . . . who has reason to believe that . . . promotion . . . was denied him ... in retaliation for opposition to alleged discrimination . . . shall have the right to appeal directly to the State Personnel Commission.” “The ultimate purpose of G.S. 126-36, G.S. 143-422.2, and Title VII (42 U.S.C. 2000(e), et seq.) is the same; that is, the elimination of discriminatory practices in employment.” Dept. of Correction v. Gibson, 308 N.C. 131, 141, 301 S.E.2d 78, 85 (1983).
Petitioner does not dispute any of the Commission’s findings of fact, nor does she dispute the conclusions of law regarding her prima facie case of retaliation and the Hospital’s showing of legitimate nondiscriminatory reasons for its personnel decision. Therefore, the question raised by petitioner’s primary assignment of error *172is whether the Commission erred in concluding that petitioner failed to show that the Hospital’s stated reasons were merely a pretext for retaliation.
Petitioner contends the Commission’s order was “[unsupported by substantial evidence ... in view of the entire record as submitted.” N.C. Gen. Stat. § 150B-51(b)(5). The “whole record” test requires this Court to consider all the evidence, both that which supports the Commission’s decision and that which detracts from it. Leiphart v. N.C. School of the Arts, 80 N.C. App. 339, 344, 342 S.E.2d 914, 919, cert. denied, 318 N.C. 507, 349 S.E.2d 862 (1986). Gadson argues that substantial evidence supports the conclusion that the Hospital’s stated reasons for not promoting her were pretextual because the Hospital had weighted the hiring process and selection criteria against her. Specifically, she argues that the Hospital underemphasized her telecommunications experience outside the Hospital, her supervisory experience at the Hospital, and evaluations of her job performance as a MCTS I, while overemphasizing Freeland’s experience in the Communications Center. She also argues that the Hospital considered her tardiness, but did not consider Freeland’s behavior problems.
There is, however, substantial evidence in the record that the Hospital had legitimate reasons for designing the selection criteria as it did and that, therefore, the Hospital’s stated reasons for its decision were not a pretext for discrimination. Williams testified that the size and complexity of the Hospital made experience at the Hospital a legitimate consideration in filling the MCTS II position. Melvin testified that any supervisory experience Gadson acquired between 1975 and 1980 was not given more weight because the department was smaller and less complex at that time. Similarly, Freeland’s experience in the Communications Center was weighted heavily because most of it was after 1981, when the Center installed more sophisticated equipment and the duties of Center personnel were expanded. Melvin testified that the differences in the applicants’ job performance evaluations were not significant because both received high ratings and any slight differences were attributable to different supervisors’ evaluation styles. Finally, there was no evidence that the Hospital knew, at the time of the promotion decision, of Freeland’s alleged mood swings, so these behavior problems could not have been considered. Gadson’s tardiness was, however, documented by the Hospital and was considered in making the promotion decision. Moreover, evidence showed *173that in 1985, eight years after Gadson had filed and prevailed on a grievance alleging racial discrimination by Melvin, the Communications Department Director, he approved the hiring of Gadson as a MCTS I. Petitioner offers no explanation for why Melvin would retaliate against her in 1987 for her 1977 opposition to discrimination when he did not do so in 1985.
From the whole record, substantial evidence supports the Commission’s conclusion that the Hospital’s stated reasons were legitimate and not a pretext for discrimination. Conversely, there is lacking substantial evidence that retaliation for past opposition to discrimination was the Hospital’s “predominant reason,” see Ross v. Communications Satellite Corp., 759 F.2d 355 (1985), for denying Gadson the promotion.
Petitioner makes two further assignments of error under N.C. Gen. Stat. § 150B-51. She contends first that the Personnel Commission heard new evidence after receiving the A.L.J.’s recommended decision, and second, that the agency did not state the specific reasons for not adopting the A.L.J.’s recommended decision. We reject both these arguments. First, the Commission rejected the A.L.J.’s conclusion that the Hospital’s reasons for not promoting Gadson were pretextual by stating in part that “said conclusion is inconsistent with prior decisions of this Commission.” This statement in no way shows the Commission considered new evidence after receiving the A.L.J.’s recommended decision. Second, the Commission stated that Gadson had failed to carry the burden of showing that the Hospital’s reasons for not promoting her were pretextual and discussed the shortcomings of Gadson’s evidence. This is a sufficient statement of specific reasons for rejecting the A.L.J.’s recommended decision.
Petitioner’s remaining assignments of error essentially repeat the substance of those already reviewed and we reject them without further discussion.
No error.
Judges JOHNSON and Orr concur.